
	
		III
		111th CONGRESS
		2d Session
		S. CON. RES. 55
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2010
			Mr. Feingold (for
			 himself and Mr. Kohl) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Commemorating the 40th anniversary of Earth
		  Day and honoring the founder of Earth Day, the late Senator Gaylord Nelson of
		  the State of Wisconsin.
	
	
		Whereas Gaylord Nelson, former United States Senator from
			 the State of Wisconsin, is recognized as 1 of the leading environmentalists of
			 the 20th century;
		Whereas Gaylord Nelson helped launch an international era
			 of environmental awareness and activism;
		Whereas Gaylord Nelson grew up in Clear Lake,
			 Wisconsin;
		Whereas Gaylord Nelson maintained and exemplified the
			 progressive values of Clear Lake, Wisconsin while rising to national
			 prominence;
		Whereas Gaylord Nelson served with distinction—
			(1)as a Senator in
			 the Wisconsin State Senate from 1949 through 1959;
			(2)as Governor of
			 the State of Wisconsin from 1959 through 1963; and
			(3)as a Senator in
			 the United States Senate from 1963 through 1981;
			Whereas Gaylord Nelson founded Earth Day, which was first
			 celebrated on April 22, 1970, by approximately 20,000,000 people across the
			 United States;
		Whereas, at the time, the first celebration of Earth Day
			 was the largest environmental grassroots event ever held;
		Whereas, on the first celebration of Earth Day, Gaylord
			 Nelson called on the people of the United States to hold elected officials
			 accountable for protecting the health of the people of the United States and
			 the natural environment;
		Whereas the first celebration of Earth Day launched the
			 Environmental Decade, an unparalleled period of legislative and grassroots
			 activity that resulted in the passage of 28 major pieces of environmental
			 legislation from 1970 through 1980, including—
			(1)the Clean Air Act
			 (42 U.S.C. 7401 et seq.);
			(2)the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.); and
			(3)the National
			 Environmental Education Act (20 U.S.C. 5501 et seq.);
			Whereas Gaylord Nelson was responsible for legislation
			 that—
			(1)created the
			 Apostle Islands National Lakeshore and the St. Croix Wild and Scenic Riverway;
			 and
			(2)protected other
			 important natural treasures of the State of Wisconsin and the United
			 States;
			Whereas Gaylord Nelson sponsored legislation to ban
			 phosphates in household detergents and the use of
			 dichlorodiphenyltrichloroethane (DDT);
		Whereas Gaylord Nelson worked tirelessly to ensure clean
			 water and clean air for all people of the United States;
		Whereas, in addition to providing environmental
			 leadership, Gaylord Nelson—
			(1)fought for civil
			 rights;
			(2)enlisted in the
			 War on Poverty;
			(3)challenged drug
			 companies and tire manufacturers to protect consumers; and
			(4)to defend and
			 protect civil liberties, stood up to Senator Joseph McCarthy, the Un-American
			 Activities Committee of the House of Representatives, and the Nixon
			 Administration;
			Whereas Gaylord Nelson was a patriot, who as a young
			 soldier honorably served 46 months in the Armed Forces during World War
			 II;
		Whereas Gaylord Nelson, as a Senator, courageously opposed
			 the Vietnam War and worked to ban the use of the toxic defoliant Agent
			 Orange;
		Whereas, in 1995, Gaylord Nelson was awarded the
			 Presidential Medal of Freedom, the highest honor awarded to civilians in the
			 United States;
		Whereas the legacy of Gaylord Nelson has inspired an
			 environmental ethic and an appreciation and understanding of the importance of
			 being good stewards of the environment and the planet in generations of the
			 people of the United States;
		Whereas Gaylord Nelson was an extraordinary statesman,
			 public servant, environmentalist, husband, father, and friend; and
		Whereas Gaylord Nelson never let disagreement on the
			 issues become personal or partisan: Now, therefore, be it
		
	
		That Congress commemorates the 40th
			 anniversary of Earth Day and honors the founder of Earth Day, the late Senator
			 Gaylord Nelson of the State of Wisconsin.
		
